HamiltoN, Judge,
delivered tbe following opinion:
Upon tbe day set for tbe bearing of tbe masters report, tbe solicitor of Orenstein, Koppel, & Company, wbo bas not filed any exception, asks that time be allowed for bim to file exceptions, on tbe ground that no notice was given bim of tbe report. Tbis is opposed by counsel for tbe purchasers, and tbe question comes up whether it is necessary for tbe master to give notice of tbe filing of bis report, or for tbe clerk to give notice of tbe filing of tbe master’s report, or whether tbe filing of tbe report stands by itself a matter of which tbe parties are bound to take notice and act accordingly.
1. In tbe first place, tbe only party interested, that is, counsel for tbe purchasers, is satisfied that no notice is required, and contends that tbe report stands confirmed as to everyone Avbo does not except, so that there is no question that, if tbe court is in error in making tbe ruling, at all events it is an error of which tbe purchaser cannot complain. Tbe rule in question is rule 66, which says: “Tbe master, as soon as his report is ready, shall return tbe same into the clerk’s office, and tbe day of tbe return shall be entered by tbe clerk in tbe equity docket. Tbe parties shall have twenty days from tbe time of tbe filing of tbe report to file exceptions thereto, and if no exceptions are within that period filed by either party, tbe report *550shall stand confirmed.” And then there is a regulation as to what happens when exceptions aré filed. The court is asked to read into this rule a provision that either the clerk or the master shall give notice, and 'that the rule is not effective unless that is done. The matter does not seem to have been determined by the court heretofore, and, of course, it should be settled. This rule is practically a copy of the old Equity Eule No. 83. The only difference seems to be that the expression “equity ■docket” is used in the new rule instead of the “order book,” and the time is reduced 'from one month for exceptions to ■twenty days. In the old rule there is no provision for notice any more than there is in the present rule. The decisions cited in Hopkins’s Federal Equity Eules do not seem to cover the point, so the matter must come up on principle.
• 2. The general principle is that what is done in court is something of which the parties are bound to take notice. It is true that practically this may be difficult in some cases, but it is a question whether it would not introduce more trouble to require that notice must be given to the parties in interest. If notice is given, it must be served by someone and a return is needed, and there will be the question of service always. The parties certainly know when the master has concluded his hearings and they can readily ascertain when he files his report, and it seems to the court that the parties should be held to take cognizance of the filing of the report. It comes up in open court and is read, and at the time an order is made that there are twenty days allowed for exceptions. Twenty days would hardly run without a party who is diligent being able to inquire of the clerk on the subject. So practically it does not seem as if there ought to be much difficulty, and the court *551is -unwilling to read into the rule wbat is not there and wbat bas not been there for a quarter of a century. It will bold that there is no necessity for the clerk or the master to give any notice of the filing of a matter which comes up in open court during the morning hour. If there is any decision on the subject, I would be glad to see it, but this seems to me to be correct on principle.